Filed 4/28/16 P. v. Miller CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C079533

                   Plaintiff and Respondent,                                     (Super. Ct. Nos. 10F06893,
                                                                                   11F08442, 14F07528)
         v.

BRODERICK MILLER,

                   Defendant and Appellant.




         Defendant Broderick Miller appeals from his convictions for possession of
methamphetamine for sale, being a felon in possession of a firearm, and unlawful
infliction of corporal injury. He contends the minute order and abstract of judgment do
not accurately reflect the oral pronouncement of judgment and must be corrected to
impose the mandatory minimum restitution and parole revocation fines. The People
concede. We will order the minute order and abstract of judgment corrected to reflect the
judgment and affirm the judgment.



                                                             1
                                     BACKGROUND1
       In May 2015, defendant faced multiple charges in three separate cases -- cases
Nos. 10F06893, 11F08442, and 14F07528 -- for offenses including domestic violence,
making criminal threats, and various drugs and weapons charges. Each information also
alleged defendant had suffered a prior strike conviction. As part of a global resolution of
all three cases, defendant pled no contest to possession of methamphetamine for purposes
of sale in case No. 10F06893, being a felon in possession of a firearm in case No.
11F08442, and misdemeanor unlawful infliction of corporal injury resulting in a
traumatic condition and another count of being a felon in possession of a firearm in case
No. 14F07528. Defendant also admitted in each case that he had a prior strike
conviction.
       In accordance with the plea agreement, the trial court sentenced defendant to an
aggregate term of six years eight months in state prison and awarded him a total of 595
days of presentence custody credits. On the issue of fines and fees, in response to
defense counsel’s objection to the imposition of discretionary fines and fees, the trial
court stated, “[o]nly mandatory minimum fines and fees are imposed. The Court would
delete non-mandatory fines and fees as per your request . . . .” At the sentencing hearing,
the trial court did not orally pronounce the amount of any restitution fines to be imposed.
The fines and fees, and their statutory bases are delineated in the probation report, along
with notations, corrections, and deletions. The discretionary fines and fees are deleted in
the probation report. The probation report indicates a $1,200 restitution fine in case No.
10F06893, a $200 restitution fine in case No. 11F08442, and a $300 restitution fine in
case No. 14F07528. The minute orders and abstract of judgment reflect the imposition of




1       A detailed recitation of the substantive facts and procedural history is unnecessary
to the resolution of this claim on appeal.

                                             2
a $1,200 restitution fine (Pen. Code,2 § 1202.4) and a $1,200 parole revocation fine
(§ 1202.45) in case No. 10F06893, and the mandatory minimum restitution fines of $200
and $300 in cases Nos. 11F08442 and 14F07528, respectively.
                                       DISCUSSION
       Defendant contends the abstract of judgment and minute order must be corrected
to reflect a $200 restitution fine and a $200 parole revocation fine in case No. 10F06893,
consistent with the trial court’s oral pronouncement of only the “mandatory minimum”
fees at judgment. The People agree. Although the trial court did not explicitly
pronounce a $200 restitution fine or parole revocation fine in case No. 10F06893, it is
apparent on this record that the trial court intended to impose the mandatory minimum
restitution and parole revocation fine. At the time defendant committed the offense in
case No. 10F06893, the minimum restitution fine was $200. (Former § 1202.4, subd.
(b)(1), as amended by Stats. 2010, ch. 351 (A.B. 819), § 9, eff. Sept. 27, 2010.) In light
of the trial court’s uncontested intent to impose the minimum restitution fine and parole
revocation fine, and the clerical error in reflecting a $1,200 restitution fine and parole
revocation fine, we conclude the minute order in case No. 10F06893 and abstract of
judgment should be corrected to reflect the sentence imposed.
                                       DISPOSITION
       The trial court is ordered to correct the minute order in case No. 10F06893 and
abstract of judgment to reflect a $200 restitution fine (§ 1202.4, subd. (b)) and a $200
parole revocation fine, stayed pending successful completion of parole (§ 1202.45), and




2      Undesignated statutory references are to the Penal Code.

                                              3
forward a certified copy to the Department of Corrections and Rehabilitation. The
judgment is affirmed.



                                               /s/
                                               Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Duarte, J.




                                           4